—Order, Supreme Court, New York County (Carol Arber, J.), entered November 13, 1996, which denied petitioner tenant’s application pursuant to CPLR article 78 to annul respondent’s determination that *281petitioner’s landlord did not fail to provide an essential service, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination that the landlord provided petitioner with a functional TV master antenna is supported by substantial evidence, namely, the second inspection report. In the present circumstances, we perceive no basis for judicial interference with respondents’ reliance upon that second report. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.